Order entered March 23, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-21-00115-CV

       IN RE COMMERCIAL CREDIT GROUP INC. AND ARTHUR
                     CASTANON, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-05562-2020

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Before us is relators’ February 22, 2021 petition for writ of mandamus. We

request real party in interest and respondent file their response, if any, to the

petition for writ of mandamus by April 1, 2021.




                                           /s/    DENNISE GARCIA
                                                  JUSTICE